Title: To James Madison from John Michael O’Connor, 23 November 1815
From: O’Connor, John Michael
To: Madison, James


                    
                        City of New York
                            23d November 1815(No 101 Greenwich Street)
                    
                    The Undersigned would beg leave to respectfully represent to His Excellency the President of the United States, That in Consequence of the Encouragement held out to him last July by Mr. Dallas and General Parker, and his Excellency’s repeated assurance “That his claims & Services should

receive every Consideration whenever the Vacancies in the Army were to be supplied by calling Officers into Service,” and a just sense of his own character & arduous Services in Three Campaigns, he was induced to hope and expect orders to resume his rank as Captain of Artillery and “Brevet-Major.” He has waited Six months, and under these expectations renounced the original objects and Pursuits that brought him to Washington and which at that time he greatly preferred, but which at the instance of General Parker & of these Encouragements, that were of a more certain nature, he waved, and agreed to become a Candidate for the Resumption of his Rank & Profession. The Undersigned has just learned that the Secretary of War is now filling these vacancies by selecting from the Candidates who presented Letters in favor of their views; and as the undersigned’s Introductions from Major Generals Brown & Macomb & Brigadier General Swift and Governor Tompkins, were rather more applicable to the original object that brought him to Washington, and which, as doubtless his Excellency the President may remember, he was induced to forego in the above mentioned Expectations, he begs leave to respectfully call to the recollection of the President the Circumstances here recited, his Arduous Services, and present wishes, and that having waited nearly Six months for the accomplishment of them, which, after what had occurred he could but regard as certain. Indeed the Undersigned is confident that such will be the case, and his only aim is to guard against his name being forgotten amidst the number of Candidates, which he is informed is very great.
                    The Undersigned was educated for & has always served in, and studied for, the Artillery Service, and he is particularly desirous of continuing in that Arm; more especially as being in that Service, would justify the wish that he has of joining his friend Colonel McRee in France, to study in their great Schools every branch of his Profession: and so far is the undersigned devoted to this Profession that he has undertaken at the suggestion of General Swift the Translation of the Celebrated Work by the Ecole Polytechnique on War, Artillery & Fortification.
                    The Undersigned has ever regarded the omission of his name in the Original Selections as an unjustifiable Consequence of his attempt to bring Major Genl. Izard to Justice and Trial upon the Charges which he preferred against him, as a duty he owed the Army, His Excellency the President, & His Country; for it is impossible that the acknowledged Standing and Services of the Undersigned could have been otherwise so neglectfully and Injuriously treated by the Board of General Officers.
                    But the Undersigned knows well, and fully relies upon the Justice of His Excellency the President of the United States; and though late the hour, his Justice will be unerring, & that consequently he will resume his grade in the Artillery and have his rank in the Army confirmed by “Brevet.” The

undersigned has the honor to be, His Excellency’s Most obedient and Devoted Servant
                    
                        Jno. M, O’Connor.late Capt of Artyand Major andAssist Adjutant General andActg Adjutant Genl Northn Army
                    
                